 

 
 
 
 
Exhibit 10.8
 
2011 DIRECTORS STOCK OPTION PLAN
METRO BANCORP, INC.
 
 
1.         Purpose of Plan
 
The purpose of this Plan is to enable Metro Bancorp, Inc. (hereinafter referred
to as the “Company”) to continue to attract and retain the services of
non-employee Directors, directors emeritus, advisory directors, consultants and
others with outstanding abilities by making it possible for them to purchase
shares of the Company's Common Stock on terms which will give them a direct and
continuing interest in the future success of the Company's business.
 
2.         Definitions
 
“Company” means Metro Bancorp, Inc., a Pennsylvania business corporation.
 
“Committee of the Board” means a committee established by the Board consisting
of three or more members of the Board. The Compensation Committee may be this
committee.
 
“Director” for purposes of this Plan means a director of the Company who is not
regularly employed on a salary basis by the Company or its subsidiary, Metro
Bank.
 
“Eligible Participant”  for purposes of this Plan means a Director, advisory
director, director emeritus, consultant, or other individual the Board deems
beneficial to the Company who is not regularly employed on a salary basis by the
Company or its subsidiary, Metro Bank.
 
“Shares” means shares of Common Stock of the Company.
 
“Board” means the Board of Directors of the Company.
 
“Optionee” means a person to whom an option has been granted under this Plan
which has not expired or been fully exercised or surrendered.
 
3.         Limits on Options
 
The total number of shares for which options may be granted under this Plan
shall not exceed in the aggregate 200,000 shares. This number shall be
appropriately adjusted if the number of issued shares shall be increased or
reduced by change in par value, combination, or split-up, reclassification,
distribution of a dividend payable in stock, or the like.  The number of shares
previously optioned and not theretofore delivered and the option prices therefor
shall likewise be appropriately adjusted whenever the number of issued shares
shall be increased or reduced by any such procedure after the date or dates on
which such shares were optioned.  Shares covered by options which have expired
or which have been surrendered may again be optioned under this Plan.
 
4.         Adjustment of Options
 
The number of shares optioned from time to time to individual Optionees under
the Plan, and the option prices therefor, shall be appropriately adjusted to
reflect any changes in par value, combination, split-up, reclassification,
distribution of dividend payable in stock, or the like.
 
5.         Granting of Options
 
The Board, or if the Board so determines, a Committee of the Board, is
authorized to grant options to Eligible Participants pursuant to this Plan
during the calendar year 2011 and in any calendar year thereafter to December
31, 2020, but not thereafter.  The number of shares, if any, optioned in each
year, the Optionees to whom options are granted, and the number of

 

--------------------------------------------------------------------------------

 

shares optioned to each Optionee selected shall be wholly within the discretion
of the Board or the Committee of the Board.  If the Board acts, however, it
shall do so only upon the advice and recommendation of the Committee of the
Board upon all matters relating to the granting of options and the
administration of this Plan, including determination of the rights and
obligations of the Optionees.  Any options granted in a given year shall be
granted in February of that year.
 
6.         Terms of Stock Options
 
The terms of stock options granted under this Plan shall be as follows:
 
 
(a)
The option price shall be fixed by the Board or the Committee of the Board but
shall in no event be less than 100% of the fair market value of the shares
subject to the option on the date the option is granted.  The fair market value
of the shares shall be the average of the high and low sale prices of the Common
Stock as reported on the NASDAQ Global Select Market System on the trading day
immediately preceding the date of grant or the closest preceding date if there
are no high and low sale prices available on that date.

 
 
(b)
Options shall not be transferable otherwise than by will or by the laws of
descent and distribution.  No option shall be subject, in whole or in part, to
attachment, execution or levy of any kind.

 
 
(c)
Each option shall expire and all rights thereunder shall end ten (10) years
after the date on which it was granted, subject in all cases to earlier
expiration as provided in paragraphs (d), (e) and (f) of this Section 6 in the
event an Optionee ceases to serve in the capacity to which he has been appointed
or dies.

 
 
(d)
During the lifetime of an Optionee, his/her options shall be exercisable only by
him/her and (i) while serving in that capacity to which he/she has been
appointed; (ii) following retirement from the Board of Directors; or (iii)
subject to paragraph (f) of this Section 6, within three months after he/she has
otherwise ceased to serve in the capacity to which he/she has been appointed
(but in any event not later than the end of the period specified in paragraph
(c) of this Section 6).

 
 
(e)
If an Optionee dies within a period during which he/she could have exercised an
option, his/her option may be exercised within three months after his/her death
(but not later than the end of the period specified in paragraph (c) of this
Section 6) by those entitled under his/her will or the laws of descent and
distribution, but only if and to the extent the option was exercisable by
him/her immediately prior to his/her death.

 
 
(f)
If an Optionee is removed as a Director for any of the reasons specified in
Section 1726(b) of the Pennsylvania Business Corporation Law of 1988, as amended
(“BCL”), or from any other position to which he has been appointed for reasons
similar to the reasons specified in Section 1726(b) of the BCL, all options
theretofore granted to the Optionee preceding such removal shall be forfeited by
the Optionee and rendered unexercisable.

 
 
(g)
Subject to the foregoing terms and to such additional or different terms
regarding the exercise of the options as the Board or the Committee of the Board
may fix at the time of grant, options may be exercised in whole or in part from
time to time.

 
7.         Vesting of Options
 
Upon retirement of a Director, all options granted to such Director that have
not yet vested shall become immediately vested. Except as provided herein with
respect to retirement of a Director, (i) no option granted under this Plan may
be exercised within one year from the date of the grant of the option and
(ii) options held more than one year may be exercised based upon the option
holding period, pursuant to the following schedule:
 

 

--------------------------------------------------------------------------------

 

Option Holding Period
Percent Vested
 
 
 
Less than 1 year
—
 
%
More than 1 year and less than 2 years
25
 
 
More than 2 years and less than 3 years
50
 
 
More than 3 years and less than 4 years
75
 
 
More than 4 years
100
 
 

 
8.         Exercise of Options
 
No option granted under this Plan may be exercised before the first to occur of
(i) retirement of a Director; (ii) one year from the date of option grant; or
(iii) a Change in Control of the Company.  Thereafter, options may be exercised
in whole, or from time to time in part, for up to the total number of shares
then subject to the option, less the number of shares previously purchased by
exercise of the option.
 
9.         Change in Control
 
For the purposes of this Plan, a Change in Control with respect to any Optionee
shall be deemed to have occurred when any of the following events shall have
occurred:
 
 
(a)
Any person or group acquires ownership of stock of Metro that, together with
stock already held by such person or group, constitutes more than 50 percent of
the total fair market value or total voting power of the stock of Metro.

 
 
(b)
Any person or group acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or group) ownership of
stock possessing 30 percent or more of the total voting power of the stock of
Metro.

 
 
(c)
A majority of members of Metro's Board of Directors is replaced during any
24-month period by directors whose appointment or election is not approved by a
majority of the members of Metro's Board before the date of the appointment or
election of any of the “replacement” directors.

 
 
(d)
Any person or group acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or group) of assets
from Metro that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of Metro
immediately before such acquisition(s).  For purposes of this Section, “group”
is defined or determined pursuant to Treasury Regulation §1.409A-3 paragraph
(i)(5)(v)(B).

 
10.       Reorganization of the Company
 
In the event that the Company is succeeded by another corporation or company in
a reorganization, merger, consolidation, acquisition of property or stock,
separation or liquidation, the successor corporation or company shall assume the
outstanding options granted under this Plan or shall substitute new options for
them.
 
11.       Delivery of Shares
 
No shares shall be delivered upon the exercise of an option until the option
price has been paid in full in cash or, at the discretion of the Board or the
Committee of the Board, in whole or in part in the Company's Common Stock owned
by the Optionee valued at fair market value on the date of exercise. If required
by the Board, no shares will be delivered upon the exercise of an option until
the Optionee has given the Company a satisfactory written statement that he/she
is purchasing the shares for investment and not with a view to the sale or
distribution of any such shares.
 
12.       Administration
 
The Board or the Committee of the Board may make such rules and regulations and
establish such procedures, as it deems appropriate for the administration of
this Plan.  In the event of a disagreement as to the interpretation of this Plan
or any amendment thereto or any rule, regulation or procedure thereunder or as
to any right or obligation arising from or related to this Plan, the decision of
the Board or the Committee of the Board (excluding, however, any Optionee(s)
affected by such dispute or disagreement) shall be final and binding upon all
persons in interest, including the Company and its shareholders.
 
13.       Reservation of Shares
 
Shares delivered upon the exercise of an option shall, in the discretion of the
Board or the Committee of the Board, be either

 

--------------------------------------------------------------------------------

 

shares heretofore or hereafter authorized and then unissued, or previously
issued shares heretofore or hereafter acquired through purchase in the open
market or otherwise, or some of each. The Company shall be under no obligation
to reserve or to retain in its treasury any particular number of shares at any
time, and no particular shares, whether unissued or held as treasury shares,
shall be identified as those optioned under this Plan.
 
14.       Amendment of Plan
 
The Board may amend this Plan from time to time as it deems desirable, however,
no amendment shall (i) reduce the option price below 100% of the fair market
value of the shares subject to the option on the date the option is granted;
(ii) extend the option exercise period beyond the period set forth in paragraph
(c) of Section 6; or (iii) otherwise materially amend the Plan.
 
15.       Termination of the Plan
 
The Board may, in its discretion, terminate this Plan at any time prior to
December 31, 2020, but no such termination shall deprive Optionees of their
rights under their options.
 
 
16.       Effective Date
 
This Plan shall become effective on January 1, 2011, and options hereunder may
be granted at any time on or after that date until the earlier of December 31,
2020 or termination of the Plan.
 

 